DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 11-20 are rejected under 35 U.S.C. 101 as neither the specification nor the claim provides a definition for "machine readable media." As the specification and claim are silent on this matter, the term must be given its broadest reasonable interpretation which does not preclude the claimed computer readable medium from being directed to non-statutory embodiments such as electromagnetic signals, or carrier waves. (See in re Nuijten CAFC 2006-1371).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-6, 8-16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2021/0068120 A1, hereinafter “Jung”).
Regarding claims 1 and 11, Jung teaches an apparatus of a first user equipment (UE), comprising: one or more baseband processors to generate a message to indicate to a second UE that the first UE intends to establish a new radio (NR) sidelink connection for  vehicle-to-everything (V2X) services, and to process a response from the second UE regarding the message; and a memory to store the message (¶ [0001], V2X communication, ¶ [0003], ¶ [0034], Figs. 18, 19, 22, 24 ¶ [0179], ¶ [0333], the first UE may transmit a direct connection request message to request establish direct connection setup between the first UE and potential second UE. ¶ [0426]-¶ [0433], if the potential second UE accepts the direct connection request, the second UE may send the direct connection accept message).
Jung does not explicitly teach enhanced vehicle-to-everything (eV2X) services.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to establish an NR sidelink connection for enhanced vehicle-to-everything (eV2X) services in the system of Jung to further improve industrial applicability.
	Regarding claims 2 and 12, Jung teaches the apparatus of claim 1, wherein the message is configured for a unicast communication mode (Figs. 18, 19, 22, 24, ¶ [0177], ¶ [0200], Type of direct connection: this IE may be either of “unicast” or “multicast” or “broadcast”).
 	Regarding claims 3 and 13, Jung teaches the apparatus of any one of claims 1-2, wherein the message is configured for a groupcast communication mode (Figs. 18, 19, 22, 24, ¶ [0177], ¶ [0200], Type of direct connection: this IE may be either of “unicast” or “multicast” or “broadcast,” ¶ [0357]).
 	Regarding claims 4 and 14, Jung teaches the apparatus of any one of claims 1-3, wherein the message is configured for Proximity Services (ProSe) signaling over the NR sidelink (¶ [0164], ¶ [0165], ¶ [0239]).
 	Regarding claims 5 and 15, Jung teaches the apparatus of claim 4, wherein the message includes an identifier in an NR media access control (MAC) subheader to indicate unicast, groupcast, or broadcast communication (Figs. 18, 19, 22, 24, ¶ [0177], ¶ [0200], Type of direct connection: this IE may be either of “unicast” or “multicast” or “broadcast,” ¶ [0357]).
 	Regarding claims 6 and 16, Jung teaches the apparatus of any one of claims 4-5, wherein the message includes an identifier in an NR media access control (MAC) subheader to indicate a V2X service identifier (D) for a relevant V2X packet (¶ [0337], ¶ [0335]).
 	Regarding claims 8 and 18, Jung teaches the apparatus of any one of claims 1-7, wherein the message is configured for radio resource control (RRC) signaling over the NR sidelink (¶ [0166], [0491] ).
 	Regarding claims 9 and 19, Jung teaches the apparatus of claim 8, wherein the message includes an PC5/sidelink RRC connection request message for connection establishment over the NR sidelink (¶ [0166], ¶ [0491] ).
	Jung does not explicitly teach an RRC signaling information element (IE) for connection establishment over the NR sidelink.
	However, it is obvious that the RRC signaling includes an RRC IE for connection establishment over the NR sideline in the PC5/sidelink RRC connection request of Jung.	
 	Regarding claims 10 and 20, Jung teaches the apparatus of any one of claims 1-9, wherein the message is configured for groupcast communication to accommodate N number of additional UE receives separately for unicast connection management ((Figs. 18, 19, 22, 24, ¶ [0177], ¶ [0200], Type of direct connection: this IE may be either of “unicast” or “multicast” or “broadcast,” ¶ [0357]).
9.	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2021/0315032 A1, hereinafter “Hu”).
Figs. 3, 4, 6, 7, ¶ [0036],  V2X connection, ¶ [0037], [0105], Sidelink (SL)discovery request, ¶ [0058], ¶ [0080], ¶ [0085], ¶ [0106], upon receiving the SL discovery request from the Tx UE, the potential Rx unicast/broadcast the SL discovery response to the Tx UE, ¶ [0107], ¶ [0113], V2X communication is established between at least two user equipments of a plurality of neighboring user equipments, ¶ [0117], ¶ [0132]).
Hu does not explicitly teach enhanced vehicle-to-everything (eV2X) services.
Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to establish an NR sidelink connection for enhanced vehicle-to-everything (eV2X) services in the system of Hu to further improve industrial applicability.
	Regarding claims 2 and 12, Hu teaches the apparatus of claim 1, wherein the message is configured for a unicast communication mode (Figs. 4, 6, ¶ [0059], establishing NR V2X unicast/multicast connection, ¶ [0074]).
 	Regarding claims 3 and 13, Hu teaches the apparatus of any one of claims 1-2, wherein the message is configured for a groupcast communication mode (Figs. 4, 6, ¶ [0059], establishing NR V2X unicast/multicast connection, ¶ [0074]).
 	Regarding claims 4 and 14, Hu teaches the apparatus of any one of claims 1-3, wherein the message is configured for Proximity Services (ProSe) signaling over the NR sidelink (Figs. 3, 4, ¶ [0048]-¶ [0054]).
Figs. 4, 6, ¶ [0059], establishing NR V2X unicast/multicast connection, ¶ [0074], ¶ [0100]).
 	Regarding claims 6 and 16, Hu teaches the apparatus of any one of claims 4-5, wherein the message includes an identifier in an NR media access control (MAC) subheader to indicate a V2X service identifier (ID) for a relevant V2X packet (Figs. 3, 4, 6, ¶ [0088], ¶ [0099]).
	Regarding claims 8 and 18, Hu teaches the apparatus of any one of claims 1-7, wherein the message is configured for radio resource control (RRC) signaling over the NR sidelink (Figs. 3, 4, 6, ¶ [0105] and ¶ [0106]).
 	Regarding claims 9 and 19, Hu teaches the apparatus of claim 8, wherein the message includes an PC5/sidelink RRC connection request message for connection establishment over the NR sidelink (Figs. 3, 4, 6, ¶ [0105] and ¶ [0106]).
	Hu does not explicitly teach an RRC signaling information element (IE) for connection establishment over the NR sidelink.
	However, it is obvious that the RRC signaling includes an RRC IE for connection establishment over the NR sideline in the PC5/sidelink RRC connection request of Hu.
	Regarding claims 10 and 20, Hu teaches the apparatus of any one of claims 1-9, wherein the message is configured for groupcast communication to accommodate N number of additional UE receives separately for unicast connection management (Figs. 4, 6, ¶ [0059], establishing NR V2X unicast/multicast connection, ¶ [0074], ¶ [0100]).
s 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Jung et al. (US 2021/0297841 A1, hereinafter “Jung’841”).
 	Regarding claims 7 and 17, Hu teaches the apparatus of any one of claims 4-6, wherein an upper layer may make determination as to which peer UEs are candidates for connection establishment (¶ [0044]-¶ [0052], ¶ [0074] and ¶ [0083] ).
 	Hu does not explicitly teach wherein an upper layer ensures that a source identifier (ID) and a destination ID for the first UE for each V2X service ID is defined uniquely.
	However, Jung’841 teaches a source ID and a destination ID for the first UE for each V2X service ID is provided to the upper layer and defined uniquely (¶ [0154]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to ensure, at upper layer, that a source ID and a destination ID for the first UE for each V2X service ID is defined uniquely to further enhance system reliability.
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1, 4, 11 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1 and 11, claim 1 of the reference application teaches an apparatus of a first user equipment (UE), comprising: one or more baseband processors to generate a message to indicate to a second UE that the first UE intends to establish a new radio (NR) sidelink connection for  vehicle-to-everything (V2X) services, and to process a response from the second UE regarding the message; and a memory to store the message
	Claim 1 of the reference application does not explicitly teach enhanced V2X (eV2X) services.
	However, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement eV2X services in the system of claim 1 of the reference application to further improve industrial applicability.
	Regarding claims 4 and 14, claim 9 of the reference application teaches wherein the message is configured for Proximity Services (ProSe) signaling over the NR sidelink.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477